

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.2



[cellogo2csmall.jpg]










CELANESE CORPORATION
2009 GLOBAL INCENTIVE PLAN




TIME-VESTING RESTRICTED STOCK UNIT AWARD AGREEMENT
DATED <<Grant Date>>
 
 
<<NAME>>




Pursuant to the terms and conditions of the Celanese Corporation 2009 Global
Incentive Plan, you have been awarded Time-Vesting Restricted Stock Units,
subject to the restrictions described in this Agreement:




RSU Award


<<Units>> Units
 
 
 
This grant is made pursuant to the Time-Vesting Restricted Stock Unit Award
Agreement dated as of <<Grant Date>>, between Celanese and you, which Agreement
is attached hereto and made a part hereof.

 
 
 

--------------------------------------------------------------------------------

 



CELANESE CORPORATION
2009 GLOBAL INCENTIVE PLAN


TIME-VESTING RESTRICTED STOCK UNIT AWARD AGREEMENT
 
This Time-Vesting Restricted Stock Unit Award Agreement (the “Agreement”) is
made and entered into effect as of <<Grant Date>> (the “Grant Date”), by and
between Celanese Corporation, a Delaware corporation (the “Company”), and
<<NAME>> (the “Participant”).  Capitalized terms used, but not otherwise
defined, herein shall have the meanings ascribed to such terms in the Celanese
Corporation 2009 Global Incentive Plan (as amended from time to time, the “2009
Plan”).
 
1. Time-Vesting RSU Award:  In order to encourage Participant’s contribution to
the successful performance of the Company, the Company hereby grants to
Participant as of the Grant Date, pursuant to the terms of the 2009 Plan and
this Agreement, an award (the “Award”) of time-vesting Restricted Stock Units
(“RSUs”) representing the right to receive an equal number of Common Shares upon
vesting, subject to the additional holding period requirements of Section
3.  The Participant hereby acknowledges and accepts such Award upon the terms
and subject to the conditions, restrictions and limitations contained in this
Agreement and the 2009 Plan.
 
2. Time-Based Vesting:  Subject to Section 4 and Section 7 of this Agreement,
«Number_Units__30» RSUs shall vest on October 1, 2011; «Number_Units__30» RSUs
shall vest on October 1, 2012; and «Number_Units__40» RSUs shall vest on October
1, 2013, which may be rounded in each case to avoid fractional shares.  Each
such date shall be referred to as a “Vesting Date”.  Each period between the
Grant Date and a Vesting Date shall be referred to as a “Vesting Period”.
 
3. Holding Period Requirement: On each Vesting Date, a proportion of the RSUs
scheduled to vest on such date, <<transferable percent>> (“Transferable RSUs”),
will be settled in accordance with the provisions of Section 5(a).  The
remaining RSUs scheduled to vest on such date, <<hold percent>> (“Holding Period
RSUs”), will be subject to any applicable employment taxes (but not federal or
state income taxes, if applicable) under Section 8 upon such vesting, and will
be non-transferable and subject to a holding period requirement with the effect
that the Holding Period RSUs, net of any employment taxes required to be paid by
withholding shares under Section 8, shall be settled under Section 5(b) upon the
earliest of (a) the seventh anniversary of the Grant Date, (b) the Participant’s
death or Disability, or (c) the occurrence of a Change in Control (the “Delivery
Date”); provided, however, that in the event of a termination for Cause prior to
the Delivery Date, the Holding Period RSUs (if any) shall be immediately
forfeited and cancelled without consideration as of such date.
 
4. Effects of Certain Events Prior to Vesting:
 
(a) Upon the termination of the Participant’s employment by the Company without
Cause or due to the Participant’s death or Disability, a prorated portion of the
RSUs that remain unvested will vest in an amount equal to (i) the unvested RSUs
in each Vesting Period multiplied by (ii) a fraction, the numerator of which is
the number of complete calendar months from the Grant Date to the date of
termination, and the denominator of which is the number of full calendar months
in each applicable Vesting Period, such product to be rounded up to the nearest
whole number.  In the case of termination
 
(A) without Cause, (1) such prorated number of unvested RSUs shall vest and will
be subject to any applicable employment taxes (but not federal or state income
taxes, if applicable) under Section 8 upon such vesting, (2) a portion of such
unvested RSUs, <<hold percent>> (“Holding Period RSUs”), which may be rounded in
each case to avoid fractional shares, will be non-transferable and subject to a
holding period requirement as provided in Section 3, with the effect that such
portion of adjusted RSUs shall be treated as Holding Period RSUs, and shall be
settled under Section 5(b) on the Delivery Date (as defined in Section 3), and
(3) the remaining portion of such RSUs, <<transferable percent>> (“Transferable
RSUs”), which may be rounded in each case to avoid fractional shares, will be
settled in accordance with the provisions of Section 5(a), subject to the
provisions of Section 8; and
 
(B) by reason of the Participant’s death or Disability, such prorated number of
RSUs shall vest and a number of Common Shares equal to such prorated number of
RSUs shall be delivered to the Participant within thirty (30) days following the
original applicable Vesting Date, subject to the provisions of Section 8.  The
remaining portion of the Award shall be immediately forfeited and cancelled
without consideration as of the date of the Participant’s termination of
employment.
 
(b) Upon the termination of the Participant’s employment for any other reason,
the unvested portion of the Award shall be immediately forfeited and cancelled
without consideration as of the date of the Participant’s termination of
employment, and any Holding Period RSUs shall remain subject to the provisions
of this Agreement until the applicable Delivery Date, except in the case of a
termination for Cause, in which case the Holding Period RSUs (if any) shall be
immediately forfeited and cancelled without consideration as of such date.
 
5. Settlement of RSUs:
 
(a)           Subject to Sections 3, 4, 7 and 8 of this Agreement, the Company
shall deliver to the Participant (or to a Company-designated brokerage firm or
plan administrator) as soon as administratively practicable following the
applicable Vesting Date (but in no event later than 2 ½ months after the
applicable Vesting Date), in complete settlement of all Transferable RSUs
vesting on such Vesting Date, a number of Common Shares equal to the number of
Transferable RSUs vesting on such Vesting Date.
 
(b)           Subject to Sections 3, 4, 7 and 8 of this Agreement, the Company
shall deliver to the Participant (or to a Company-designated brokerage firm or
plan administrator) as soon as administratively practicable following the
applicable Delivery Date (but in no event later than 2 ½ months after the
applicable Delivery Date), in complete settlement of all Holding Period RSUs to
be settled on such Delivery Date, a number of Common Shares equal to the number
of Holding Period RSUs to be settled on such Delivery Date.
 
6. Rights as a Stockholder:  The Participant shall have no voting, dividend or
other rights as a stockholder with respect to the Award until the RSUs have
vested, any applicable holding period has expired and Common Shares have been
delivered pursuant to this Agreement; provided, however, that for Holding Period
RSUs from and after the Vesting Date, if a cash dividend is paid with respect to
Common Shares, a cash dividend equivalent equal to the total cash dividend the
Participant would have received had the Holding Period RSUs been actual Common
Shares will be accumulated and paid in cash when the Holding Period RSUs are
settled in accordance with Section 5(b), subject to the requirements of Section
8.  No interest is credited on the accrued dividend equivalents prior to
payment.
 
7. Change in Control; Dissolution:
 
 
(a) Notwithstanding any other provision of this Agreement to the contrary, upon
the occurrence of a Change in Control,
 
(1) with respect to any unvested RSUs granted pursuant to this Agreement that
have not previously been forfeited:
 
(A)           If (i) a Participant’s rights to the unvested portion of the Award
are not adversely affected in connection with the Change in Control, or, if
adversely affected, a substitute award with an equivalent (or greater) economic
value and no less favorable vesting conditions is granted to the Participant
upon the occurrence of a Change in Control, and (ii) the Participant’s
employment is terminated by the Company (or its successor) without Cause within
two years following the Change in Control, then the unvested portion of the
Award (or, as applicable, the substitute award) shall immediately vest and a
number of Common Shares equal to the number of unvested RSUs shall be delivered
to the Participant, subject to the provisions of Section 8.
 
(B)           If a Participant’s right to the unvested portion of the Award is
adversely affected in connection with the Change in Control and a substitute
award is not made pursuant to Section 7(a) above, then upon the occurrence of a
Change in Control, the unvested portion of the Award shall immediately vest and
a number of Common Shares equal to the number of unvested RSUs shall be
delivered to the Participant, subject to the provisions of Section 8; and
 
(2) with respect to any Holding Period RSUs that have not previously been
delivered pursuant to this Agreement, the holding period with respect to such
Holding Period RSUs shall terminate, and a number of Common Shares equal to the
number of Holding Period RSUs then outstanding shall be delivered to the
Participant, subject to the provisions of Section 8.
 
(b) Notwithstanding any other provision of this Agreement to the contrary, in
the event of a corporate dissolution of the Company that is taxed under Section
331 of the Internal Revenue Code of 1986, as amended, then in accordance with
Treasury Regulation Section 1.409A-3(j)(4)(ix)(A), this Agreement shall
terminate and any RSUs granted pursuant to this Agreement that have not
previously been forfeited shall immediately become Common Shares and shall be
delivered to the Participant within thirty (30) days following such dissolution.
 
8. Income and Other Taxes:  The Company shall not deliver Common Shares in
respect of any RSUs unless and until the Participant has made arrangements
satisfactory to the Committee to satisfy applicable withholding tax obligations
for US federal, state, and local income taxes (or the foreign counterpart
thereof) and applicable employment taxes.  Unless otherwise permitted by the
Committee, withholding shall be effected at the minimum statutory rates by
withholding Common Shares issuable in connection with the vesting of RSUs.  The
Participant acknowledges that the Company shall have the right to deduct any
taxes required to be withheld by law in connection with the delivery of Common
Shares issued in respect of any vested RSUs from any amounts payable by it to
the Participant (including, without limitation, future cash wages).  The
Participant acknowledges and agrees that amounts withheld by the Company for
taxes may be less than amounts actually owed for taxes by the Participant in
respect of the Award. Any vested RSUs shall be reflected in the Company’s
records as issued on the respective dates of issuance set forth in this
Agreement, irrespective of whether delivery of such Common Shares is pending the
Participant’s satisfaction of his or her withholding tax obligations.
 
9. Securities Laws:  The Company may impose such restrictions, conditions or
limitations as it determines appropriate as to the timing and manner of any
resales by the Participant or other subsequent transfers by the Participant of
any Common Shares issued as a result of the vesting or settlement of the RSUs,
including without limitation (a) restrictions under an insider trading policy,
and (b) restrictions as to the use of a specified brokerage firm for such
resales or other transfers.  Upon the acquisition of any Common Shares pursuant
to the vesting or settlement of the RSUs, the Participant will make or enter
into such written representations, warranties and agreements as the Company may
reasonably request in order to comply with applicable securities laws or with
this Agreement and the 2009 Plan.  All accounts in which such Common Shares are
held or any certificates for Common Shares shall be subject to such stop
transfer orders and other restrictions as the Company may deem advisable under
the rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange or quotation system upon which the Common Shares
are then listed or quoted, and any applicable federal or state securities law,
and the Company may cause a legend or legends to be put on any such certificates
(or other appropriate restrictions and/or notations to be associated with any
accounts in which such Common Shares are held) to make appropriate reference to
such restrictions.
 
10. Non-Transferability of Award:  The RSUs, including Holding Period RSUs, may
not be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant other than by will or by the laws of descent and
distribution, and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company; provided, that the Participant may designate a beneficiary, on a form
provided by the Company, to receive any portion of the Award payable hereunder
following the Participant’s death.
 
11. Other Agreements:  Subject to Sections 11(a) and 11(b) of this Agreement,
this Agreement and the 2009 Plan constitute the entire understanding between the
Participant and the Company regarding the Award, and any prior agreements,
commitments or negotiations concerning the Award are superseded.
 
(a) The Participant acknowledges that as a condition to the receipt of the
Award, the Participant:
 
 
(1)           shall have delivered to the Company an executed copy of this
Agreement;
 
 
(2)           shall be subject to the Company’s stock ownership guidelines;
 
 
(3)           shall be subject to policies and agreements adopted by the Company
from time to time, and applicable laws and regulations, requiring the repayment
by the Participant of incentive compensation under certain circumstances,
without any further act or deed or consent of the Participant; and
 
 
(4)           shall have delivered to the Company an executed copy of the
Long-Term Incentive Claw-Back Agreement (if a current version of such Long-Term
Incentive Claw-Back Agreement is not already on file, as determined by the
Committee in its sole discretion).  For purposes hereof, “Long-Term Incentive
Claw-Back Agreement” means an agreement between the Company and the Participant
associated with the grant of long-term incentives of the Company, which contains
terms, conditions, restrictions and provisions regarding one or more of (i)
noncompetition by the Participant with the Company, and its customers and
clients; (ii) nonsolicitation and non-hiring by the Participant of the Company’s
employees, former employees or consultants; (iii) maintenance of confidentiality
of the Company’s and/or clients’ information, including intellectual property;
(iv) nondisparagement of the Company; and (v) such other matters deemed
necessary, desirable or appropriate by the Company for such an agreement in view
of the rights and benefits conveyed in connection with an award.
 
(b) If the Participant is a non-resident of the U.S., there may be an addendum
containing special terms and conditions applicable to awards in the
Participant’s country.  The issuance of the Award to any such Participant is
contingent upon the Participant executing and returning any such addendum in the
manner directed by the Company.
 
12. Not a Contract for Employment; No Acquired Rights; Agreement
Changes:  Nothing in the 2009 Plan, this Agreement or any other instrument
executed in connection with the Award shall confer upon the Participant any
right to continue in the Company's employ or service nor limit in any way the
Company's right to terminate the Participant's employment at any time for any
reason.  The grant of RSUs hereunder, and any future grant of awards to the
Participant under the 2009 Plan, is entirely voluntary and at the complete and
sole discretion of the Company. Neither the grant of these RSUs nor any future
grant of awards by the Company shall be deemed to create any obligation to grant
any further awards, whether or not such a reservation is expressly stated at the
time of such grants. The Company has the right, at any time and for any reason,
to amend, suspend or terminate the 2009 Plan; provided, however, that no such
amendment, suspension, or termination shall adversely affect the Participant’s
rights hereunder.
 
13. Severability:  In the event that any provision of this Agreement is declared
to be illegal, invalid or otherwise unenforceable by a court of competent
jurisdiction, such provision shall be reformed, if possible, to the extent
necessary to render it legal, valid and enforceable, or otherwise deleted, and
the remainder of this Agreement shall not be affected except to the extent
necessary to reform or delete such illegal, invalid or unenforceable provision.
 
14. Further Assurances:  Each party shall cooperate and take such action as may
be reasonably requested by either party hereto in order to carry out the
provisions and purposes of this Agreement.
 
15. Binding Effect: The Award and this Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.
 
16. Electronic Delivery:  By executing this Agreement, the Participant hereby
consents to the delivery of any and all information (including, without
limitation, information required to be delivered to the Participant pursuant to
applicable securities laws), in whole or in part, regarding the Company and its
subsidiaries, the 2009 Plan, and the Award via electronic mail, the Company’s or
a plan administrator’s web site, or other means of electronic delivery.
 
17. Personal Data:  By accepting the Award under this Agreement, the Participant
hereby consents to the Company’s use, dissemination and disclosure of any
information pertaining to the Participant that the Company determines to be
necessary or desirable for the implementation, administration and management of
the 2009 Plan.
 
18. Governing Law:  The Award and this Agreement shall be interpreted and
construed in accordance with the laws of the state of Delaware and applicable
federal law.
 
19. Restricted Stock Units Subject to Plan:  By entering into this Agreement the
Participant agrees and acknowledges that the Participant has received and read a
copy of the 2009 Plan and the 2009 Plan's prospectus.  The RSUs and the Common
Shares issued upon vesting of such RSUs are subject to the 2009 Plan, which is
hereby incorporated by reference.  In the event of any conflict between any term
or provision of this Agreement and a term or provision of the 2009 Plan, the
applicable terms and provisions of the 2009 Plan shall govern and prevail.
 
20. Validity of Agreement:  This Agreement shall be valid, binding and effective
upon the Company on the Grant Date.  However, the RSUs granted pursuant to this
Agreement shall be forfeited by the Participant and this Agreement shall have no
force and effect if it is not duly executed by the Participant and delivered to
the Company on or before <<Validity Date>>.
 
21. Headings:  The headings preceding the text of the sections hereof are
inserted solely for convenience of reference, and shall not constitute a part of
this Agreement, nor shall they affect its meaning, construction or effect.
 
22. Compliance with Section 409A of the Internal Revenue Code:  Notwithstanding
any provision in this Agreement to the contrary, this Agreement will be
interpreted and applied so that the Agreement does not fail to meet, and is
operated in accordance with, the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations thereunder.  The Company
reserves the right to change the terms of this Agreement and the 2009 Plan
without the Participant’s consent to the extent necessary or desirable to comply
with the requirements of Internal Revenue Code Section 409A, the Treasury
regulations and other guidance thereunder.  Further, in accordance with the
restrictions provided by Treasury Regulation Section 1.409A-3(j)(2), any
subsequent amendments to this Agreement or any other agreement, or the entering
into or termination of any other agreement, affecting the RSUs provided by this
Agreement shall not modify the time or form of issuance of the RSUs set forth in
this Agreement. In addition, if the Participant is a “specified employee” within
the meaning of Section 409A, as determined by the Company, any payment made in
connection with the Participant’s separation from service shall not be made
earlier than six (6) months and one day after the date of such separation from
service to the extent required by Section 409A.
 
23. Definitions:  The following terms shall have the following meanings for
purposes of this Agreement, notwithstanding any contrary definition in the 2009
Plan:
 
(a) “Cause” means (i) the Participant's willful failure to perform the
Participant's duties to the Company (other than as a result of total or partial
incapacity due to physical or mental illness) for a period of 30 days following
written notice by the Company to Participant of such failure, (ii) conviction
of, or a plea of nolo contendere to, (x) a felony under the laws of the United
States or any state thereof or any similar criminal act in a jurisdiction
outside the United States or (y) a crime involving moral turpitude, (iii) the
Participant's willful malfeasance or willful misconduct which is demonstrably
injurious to the Company or its affiliates, (iv) any act of fraud by the
Participant, (v) any material violation of the Company's business conduct
policy, (vi) any material violation of the Company's policies concerning
harassment or discrimination, (vii) the Participant's conduct that causes
material harm to the business reputation of the Company or its affiliates, or
(viii) the Participant's breach of any confidentiality, intellectual property,
non-competition or non-solicitation provisions applicable to the Participant
under the Long-Term Incentive Claw-Back Agreement or any other agreement between
the Participant and the Company.
 
(b) “Change in Control” of the Company shall mean, in accordance with Treasury
Regulation Section 1.409A-3(i)(5), any of the following:
 
(i)           any one person, or more than one person acting as a group,
acquires ownership of stock of the Company that, together with stock held by
such person or group, constitutes more than 50% of the total voting power of the
stock of the Company; or
 
(ii)           a majority of members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board prior to the date of the appointment or
election; or
 
(iii)           any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets from the Company that
have a total gross fair market value equal to 50% or more of all of the assets
of the Company immediately prior to such acquisition or acquisitions. 
 
(c) “Disability” has the same meaning as “Disability” in the Celanese
Corporation 2008 Deferred Compensation Plan or such other meaning as determined
by the Committee in its sole discretion, provided that in all events a
“disability” under this Agreement shall constitute a “disability” within the
meaning of Treasury Regulation Section 1.409A-3(i)(4).
 

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Participant has also executed this
Agreement in duplicate.
 
CELANESE CORPORATION
 


 
By:           /s/ David N. Weidman
          Chairman and Chief Executive Officer
 
 
This Agreement has been accepted and agreed to by the undersigned Participant.
 
PARTICIPANT
 


 
By:
 
Name:  <<NAME>>
 
Employee ID: <<Personnel Number>>
 
Date:
 
 
 


 


 


 


 


 


 


 


 
 



 
 
 

--------------------------------------------------------------------------------

 
